

116 HR 2118 IH: Iran Ballistic Missiles and International Sanctions Enforcement Act
U.S. House of Representatives
2019-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2118IN THE HOUSE OF REPRESENTATIVESApril 8, 2019Mr. McCaul introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, the Judiciary, Oversight and Reform, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo expand sanctions against Iran with respect to the ballistic missile program of Iran, to impose
			 additional sanctions with respect to Iran’s Revolutionary Guard Corps, and
			 for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Iran Ballistic Missiles and International Sanctions Enforcement Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Expansion of sanctions against Iran with respect to the ballistic missile program of Iran
					Sec. 101. Sanctions relating to efforts by the Government of Iran with respect to ballistic
			 missile-related goods, services, and technologies.
					Sec. 102. Determinations with respect to the imposition of sanctions for the sale or transfer of
			 destabilizing types and amounts of conventional weapons to the Government
			 of Iran.
					Sec. 103. Determination on use by the Government of Iran of commercial passenger aircraft and
			 related services for illicit military or other activities.
					Sec. 104. Regulatory authority.
					Sec. 105. Definitions.
					Title II—Imposition of additional sanctions with respect to Iran’s Revolutionary Guard Corps
					Sec. 201. Additional sanctions with respect to foreign persons that are officials, agents, or
			 affiliates of, or owned or controlled by, Iran’s Revolutionary Guard
			 Corps.
					Sec. 202. Additional sanctions with respect to foreign persons that support or conduct certain
			 transactions with Iran’s Revolutionary Guard Corps or other sanctioned
			 persons.
					Sec. 203. Reports on certain Iranian persons.
					Sec. 204. Statement of policy on prevention of accession of Iran to World Trade Organization.
				
			IExpansion of sanctions against Iran with respect to the ballistic missile program of Iran
			101.Sanctions relating to efforts by the Government of Iran with respect to ballistic missile-related
			 goods, services, and technologies
 (a)FindingsCongress finds the following: (1)United Nations Security Council Resolution 2231 (2015)—
 (A)calls upon Iran not to undertake any activity related to ballistic missiles designed to be capable of delivering nuclear weapons, including launches using such ballistic missile technology; and
 (B)requires member states to take the necessary measures to prevent, except as decided otherwise by the UN Security Council in advance on a case-by-case basis, the supply, sale, or transfer of arms or related materiel from Iran.
 (2)The United States maintains bilateral sanctions against Iran for its efforts to manufacture, acquire, possess, develop, transport, transfer or use ballistic missiles or ballistic missile launch technology, and its acquisition of destabilizing types and amounts of conventional weapons.
 (3)According to the 2016 Worldwide Threat Assessment, the United States intelligence community judges that Tehran would choose ballistic missiles as its preferred method of delivering nuclear weapons, if it builds them. Iran’s ballistic missiles are inherently capable of delivering [weapons of mass destruction], and Tehran already has the largest inventory of ballistic missiles in the Middle East. Iran’s progress on space launch vehicles—along with its desire to deter the United States and its allies—provides Tehran with the means and motivation to develop longer-range missiles, including ICBMs..
 (4)Since the passage of United Nations Security Council 2231, Iran has conducted numerous tests of ballistic missiles designed to be capable of delivering nuclear weapons, and has acquired destabilizing types of conventional weapons.
 (5)Iran has pursued the ability to indigenously produce ballistic missile and cruise missile goods, services, and technologies.
 (b)Statement of policyIt is the policy of the United States to prevent Iran from undertaking any activity related to ballistic missiles designed to be capable of delivering nuclear weapons, including launches using such ballistic missile technology.
				(c)Report on supply chain of Iran’s ballistic missile program
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that contains the following:
 (A)An analysis of the foreign supply chain and domestic supply chain in Iran that directly or indirectly significantly facilitates, supports, or otherwise aids the Government of Iran’s ballistic missile program.
 (B)A description of the geographic distribution of the foreign and domestic supply chain described in subparagraph (A).
 (C)An assessment of the Government of Iran’s ability to indigenously manufacture or otherwise produce the goods, services, or technology necessary to support its ballistic missile program.
 (D)An identification of foreign persons that have, based on credible information, directly or indirectly facilitated or supported the development of the Government of Iran’s ballistic missile program, including the foreign and domestic supply chain described in subparagraph (A).
 (E)A determination with respect to each foreign person identified under subparagraph (D) as to whether the foreign person meets the criteria for designation under—
 (i)paragraph (1) of section 5(b) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note), as amended by this section;
 (ii)section 104 of the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44; 22 U.S.C. 9403); or
 (iii)Executive Order 13382 (June 28, 2005), relating to Blocking Property of Weapons of Mass Destruction Proliferators and Their Supporters.
 (2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.
 (d)Sanctionable activities with respect to weapons of mass destructionParagraph (1) of section 5(b) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended—
 (1)in the heading, by striking Exports, transfers, and transshipments and inserting Weapons of mass destruction; ballistic missiles; conventional weapons; (2)by striking Except as and inserting the following:
						
 (A)Weapons of mass destructionExcept as; (3)by striking (A) on or after the date of the enactment of the Iran Threat Reduction and Syria Human Rights Act of 2012 and inserting the following:
						
							(i)
 (I)on or after the date of the enactment of the Iran Ballistic Missiles and International Sanctions Enforcement Act;
 (4)by striking (B) knew and inserting the following:  (II)knew;
 (5)by striking (i) the export and inserting the following:  (aa)the export;
 (6)by striking would likely and inserting may; (7)by striking (ii) the export and inserting the following:
						
 (bb)the export; (8)by striking (I) acquire and inserting the following:
						
 (AA)acquire; (9)by striking ; or at the end of subparagraph (A)(ii)(II)(bb)(AA) (as so redesignated);
 (10)by inserting after subparagraph (A)(ii)(II)(bb)(AA) (as so redesignated) the following:  (BB)acquire or develop ballistic missiles or ballistic missile launch technologies; or;
 (11)by striking (II) acquire and inserting the following:  (CC)acquire;
 (12)by striking the period at the end of subparagraph (A)(ii)(II)(bb)(CC) (as so redesignated) and inserting ; or; and
 (13)by adding at the end of subparagraph (A) the following:  (ii)knowingly exports or transfers, or permits or otherwise facilitates the transshipment or re-export of, goods, services, technology, or other items to Iran that materially supports Iran’s efforts to—
 (I)acquire or develop ballistic missiles or ballistic missile launch technologies; or (II)acquire or develop destabilizing numbers and types of advanced conventional weapons (as such term is defined in paragraphs (1) and (2) of section 1608 of the Iran-Iraq Arms Non-Proliferation Act of 1992)..
 (e)Sanctionable activities with respect to ballistic missilesParagraph (1) of section 5(b) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note), as amended by subsection (d), is further amended by adding at the end the following:
					
						(B)Additional ballistic missile-related goods, services, and technology
							(i)Additional authority
 (I)In generalThe President shall impose the sanctions described in paragraph (8), (10), or (12) of section 6(a), as the case may be, with respect to—
 (aa)an agency or instrumentality of the Government of Iran if the President determines that the agency or instrumentality, on or after the date of the enactment of this subparagraph, knowingly seeks to develop, procure, or acquire goods, services, or technology that materially supports efforts by the Government of Iran with respect to ballistic missile-related goods, services, and technologies as described in clause (ii);
 (bb)a foreign person or an agency or instrumentality of a foreign state if the President determines that the person or agency or instrumentality knowingly, on or after the date of the enactment of this paragraph, provides significant material support to the Government of Iran that supports efforts by the Government of Iran with respect to ballistic missile-related goods, services, and technologies as described in clause (ii); and
 (cc)a foreign person that the President determines knowingly engages in a significant transaction or transactions with, or provides significant financial services for, a foreign person or an agency or instrumentality of a foreign state described in item (aa) or (bb) with respect to ballistic missile-related goods, services, and technologies as described in clause (ii).
									(II)Exception relating to importation of goods
 (aa)In generalThe requirement to impose sanctions as described in subclause (I) shall not include the authority to impose sanctions on the importation of goods.
 (bb)Good definedIn this subclause, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.
									(ii)Efforts by the Government of Iran with respect to ballistic missile-related goods, services, and
			 technologies described
 (I)In generalFor purposes of subclauses (I), (II), and (III) of clause (i), and except as provided in subclause (II) of this clause, efforts by the Government of Iran with respect to ballistic missile-related goods, services, and technologies described in this subsection are efforts by the Government of Iran to manufacture, acquire, possess, develop, transport, transfer, test or use ballistic missiles or associated goods, services, or technology by the Government of Iran, including efforts by the Government of Iran to manufacture, acquire, possess, develop, transport, transfer, purchase—
 (aa)goods, services, or technology listed on the Missile Technology Control Regime Equipment and Technology Annex of October 8, 2015, and subsequent revisions that have been acquired outside of the Procurement Working Group or not otherwise approved by the United Nations Security Council; or
 (bb)goods, services, or technology not described in the matter preceding item (aa) or item (aa) but which nevertheless the President determines would be, if such goods, services, or technology were United States goods, services, or technology, prohibited for export to Iran because of their potential to materially support the development of ballistic missile systems or ballistic missile launch technologies.
 (II)ExceptionSubclause (I) shall not apply with respect to efforts by the Government of Iran with respect to ballistic missile-related goods, services, and technologies that have been approved under paragraph 4 of Annex B of United Nations Security Council Resolution 2231 (2015).
 (iii)Procurement Working Group definedIn clause (ii)(I)(aa), the term Procurement Working Group means the Procurement Working Group of the Joint Commission established under Annex IV of the applicable provisions in Annex A of United Nations Security Council Resolution 2231 (2015).
							.
 (f)Sanctionable activities with respect to conventional weaponsParagraph (1) of section 5(b) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note), as amended by subsections (d) and (e), is further amended by adding at the end the following:
					
						(C)Conventional weapons
 (i)In generalThe President shall impose the sanctions described in paragraph (8) or (12) of section 6(a), as the case may be, with respect to a foreign person or an agency or instrumentality of a foreign state if the President determines that the person or agency or instrumentality knowingly, on or after the date of the enactment of this paragraph, imports, exports, or re-exports to, into, or from Iran, whether directly or indirectly, any significant arms or related materiel prohibited under paragraph (5) or (6) of Annex B of United Nations Security Council Resolution 2231 (2015).
							(ii)Exception relating to importation of goods
 (I)In generalThe requirement to impose sanctions as described in clause (i) shall not include the authority to impose sanctions on the importation of goods.
 (II)Good definedIn this clause, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data..
 (g)Exception and definitionsParagraph (1) of section 5(b) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note), as amended by subsections (d), (e), and (f), is further amended by adding at the end the following:
					
 (D)ExceptionThe President may not impose sanctions under subparagraph (B) or (C) with respect to a foreign person or a United States person if the President determines that the person has exercised due diligence in establishing and enforcing official policies, procedures, and controls to ensure that the person does not sell, supply, or transfer to or from Iran materials the sale, supply, or transfer of which would subject a person to the imposition of sanctions under subparagraph (B) or (C), as the case may be, or conduct or facilitate a financial transaction for such a sale, supply, or transfer.
 (E)DefinitionsIn subparagraphs (B) and (C) of this paragraph: (i)Agency or instrumentalityThe term agency or instrumentality has the meaning given such term in section 1603(b) of title 28, United States Code.
 (ii)Foreign stateThe term foreign state has the meaning given such term in section 1603(a) of title 28, United States Code. (iii)Government of IranThe term Government of Iran has the meaning given such term in section 560.304 of title 31, Code of Federal Regulations, as such section was in effect on January 1, 2016.
 (iv)Significant transaction or transactions; significant financial servicesThe terms significant transaction or transactions and significant financial services shall be determined in accordance with section 561.404 of title 31, Code of Federal Regulations, as such section 561.404 was in effect on January 1, 2016..
 (h)Sanctions describedSection 6(a) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended—
 (1)by striking paragraph (10) and inserting the following:  (10)Inadmissibility to United States (A)In generalThe President may direct the Secretary of State to deny a visa to, and the Secretary of Homeland Security to exclude from the United States and, if the individual has been issued a visa or other documentation, revoke, in accordance with the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) the visa or other documentation of any alien that—
 (i)is designated pursuant to subparagraph (B) or (C) of section 5(b)(1); or (ii)the President determines is a corporate officer or principal of, or a shareholder with a controlling interest in, a sanctioned person.
 (B)Exception to comply with United Nations Headquarters AgreementSanctions under subparagraph (A) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.;
 (2)by redesignating paragraph (12) as paragraph (13); and (3)by inserting after paragraph (11) the following:
						
 (12)Export sanctionIn the case of an agency or instrumentality of a foreign state, no item on the United States Munitions List or Commerce Control List may be exported to that foreign state for a period of two years.. 
 (i)Rule of constructionThe sanctions that are required to be imposed under this section and the amendments made by this section are in addition to other similar or related sanctions that are required to be imposed under any other provision of law.
 (j)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out any amendments made by this section.
				(k)Effective date
 (1)In generalThe amendments made by this section shall— (A)take effect on the date of the enactment of this Act; and
 (B)apply with respect to an activity described in subsection (b) of section 5 of the Iran Sanctions Act of 1996, as amended by this section, that is commenced on or after such date of enactment.
 (2)Applicability to ongoing activities relating to certain activitiesA person that, before the date of the enactment of this Act, commenced an activity described in section 5(b) of the Iran Sanctions Act of 1996, as in effect on the day before such date of enactment, and continues the activity on or after such date of enactment, shall be subject to the provisions of the Iran Sanctions Act of 1996, as amended by this title.
					102.Determinations with respect to the imposition of sanctions for the sale or transfer of
			 destabilizing types and amounts of conventional weapons to the Government
			 of Iran
 (a)Notification of sales and transfersNot later than 90 days after the date on which the President receives credible information that destabilizing numbers and types of conventional weapons have been sold or transferred to Iran, the President shall notify the appropriate congressional committees of the sale or transfer.
				(b)Determinations with respect to sanctions
 (1)In generalNot later than 120 days after the date on which the President notifies the appropriate congressional committees of a sale or transfer under subsection (a), the President shall—
 (A)determine whether such sale or transfer meets the requirements to impose sanctions under each provision of law specified in subsection (c); and
						(B)
 (i)if the determination is that the sale or transfer is subject to any such sanctions, the President shall—
 (I)make a determination whether to impose or waive such sanctions with respect to such sale or transfer; and
 (II)submit that determination to the appropriate congressional committees; or (ii)if the determination is that the sale or transfer is not subject to any such sanctions, the President shall submit to the appropriate congressional committees a detailed report on the determination and the specific reasons for the determination.
 (2)FormThe determination in paragraph (1) shall be provided in an unclassified form, and may contain a classified annex.
 (c)Provisions of law specifiedThe provisions of law specified in this subsection are the following: (1)Section 5(b)(1) of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note), as amended by section 102 of this Act.
 (2)The Iran-Iraq Arms Non-Proliferation Act of 1992 (50 U.S.C. 1701 note). (3)The Iran, North Korea, and Syria Nonproliferation Act (50 U.S.C. 1701 note).
 (d)DefinitionIn this section, the term destabilizing numbers and types of advanced conventional weapons— (1)has the meaning given the terms advanced conventional weapons and cruise missile as defined in paragraphs (1) and (2), respectively, of section 1608 of the Iran-Iraq Arms Non-Proliferation Act of 1992 (50 U.S.C. 1701 note); and
 (2)includes the S–300 and S–400 missile defense systems and air superiority fighters. 103.Determination on use by the Government of Iran of commercial passenger aircraft and related services for illicit military or other activities (a)DeterminationNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter for three years, the President shall submit to the appropriate congressional committees a determination on use by the Government of Iran of commercial passenger aircraft and related services for illicit military or other activities on or after the date of the enactment of this Act.
 (b)Elements of determinationThe determination required under subsection (a) shall include a description of the extent to which— (1)commercial passenger aircraft in Iran are being used to transport—
 (A)arms or related materiel, including defense articles, defense services, or technical data that are controlled on the United States Munitions List established under section 38 of the Arms Export Control Act (22 U.S.C. 2778);
 (B)any item that is, or would be, if located in the United States, controlled by Export Control Classification Number 600 series listed on the Commerce Control List maintained under Supplement No. 1 to part 774 of the Export Administration Regulations;
 (C)items used to facilitate the development or production of a chemical or biological weapon or other weapon of mass destruction and their means of delivery, including ballistic missiles and cruise missiles; or
 (D)any foreign person that facilitates the transfer of any of the articles described in subparagraphs (A) through (C);
 (2)commercial passenger aircraft licensed by the Office of Foreign Assets Control of the Department of the Treasury are being used for activities described in paragraph (1); and
 (3)foreign governments and persons have facilitated the activities described in paragraph (1), including allowing the use of airports, services, or other resources.
 (c)Form of determinationThe determination required under subsection (a) shall be submitted in unclassified form but may include a classified annex.
 (d)DefinitionsIn this section: (1)Commercial passenger aircraftThe term commercial passenger aircraft includes—
 (A)an aircraft of United States origin and that is classified under Export Control Classification Number (ECCN) 9A99l on the Commerce Control List maintained under Supplement No. 1 to part 774 of the Export Administration Regulations; or
 (B)an aircraft not of United States origin of which United States-controlled content constitutes 10 percent or more of the total value of the aircraft and that is—
 (i)classified under Export Control Classification Number (ECCN) 9A99l on the Commerce Control List maintained under Supplement No. 1 to part 774 of the Export Administration Regulations; and
 (ii)is registered in a jurisdiction other than the United States. (2)Export Administration RegulationsThe term Export Administration Regulations means subchapter C of chapter VII of title 15, Code of Federal Regulations.
 (3)Related servicesThe term related services, with respect to a commercial passenger aircraft, includes— (A)the export, re-export, sale, lease, or transfer to Iran of spare parts and components; and
 (B)warranty, maintenance, and repair services. 104.Regulatory authority (a)In generalThe President shall, not later than 120 days after the date of the enactment of this Act, promulgate regulations as necessary for the implementation of this title and the amendments made by this title.
 (b)Notification to CongressNot less than 10 days before the promulgation of regulations under subsection (a), the President shall notify the appropriate congressional committees of the proposed regulations and the provisions of this title and the amendments made by this title that the regulations are implementing.
 105.DefinitionsIn this title: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs, the Committee on Ways and Means, the Committee on Financial Services, the Committee on Appropriations, the Committee on Oversight and Reform, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Finance, the Committee on Banking, Housing, and Urban Affairs, the Committee on Appropriations, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate.
 (2)Credible informationThe term credible information has the meaning given such term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
 (3)Government of IranThe term Government of Iran has the meaning given such term in section 560.304 of title 31, Code of Federal Regulations, as such section was in effect on January 1, 2016.
				IIImposition of additional sanctions with respect to Iran’s Revolutionary Guard Corps
			201.Additional sanctions with respect to foreign persons that are officials, agents, or affiliates of,
			 or owned or controlled by, Iran’s Revolutionary Guard Corps
 (a)Sensitive transactions and activities describedSection 301(c) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8741(c)) is amended—
 (1)in paragraph (1)— (A)by striking $1,000,000 and inserting $500,000; and
 (B)by inserting Iranian financial institution or after involving a; (2)by redesignating paragraphs (3), (4), and (5) as paragraphs (6), (7), and (8), respectively; and
 (3)by inserting after paragraph (2) the following new paragraphs:  (3)a transaction to provide material support for an organization designated as a foreign terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)) or support for an act of international terrorism (as defined in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note));
 (4)a transaction to provide material support to a foreign person whose property and access to property has been blocked pursuant to Executive Order 13224 (September 23, 2001; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism);
 (5)a transaction to provide material support for— (A)any entity whose property and access to property has been blocked pursuant to Executive Order 13582 (August 17, 2011; relating to blocking property of the Government of Syria and prohibiting certain transactions with respect to Syria); or
 (B)any entity owned or controlled by the Government of Syria, including for purposes of post-conflict reconstruction;.
 (b)Waiver of imposition of sanctionsSection 301(e) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8741(e)) is amended—
 (1)in paragraph (1)— (A)by striking (A) determines and inserting (A)(i) determines;
 (B)by striking (B) submits and inserting (ii) submits; (C)by striking (i) identifies and inserting (I) identifies;
 (D)by striking (ii) sets and inserting (II) sets; (E)by striking the period at the end and inserting ; and; and
 (F)by adding at the end the following:  (B)with respect to a foreign person identified by reason of having conducted or attempted to conduct one or more sensitive transactions or activities described in subsection (c)(5), also certifies to the appropriate congressional committees that Iran’s Revolutionary Guard Corps is significantly decreasing provision of direct or indirect material support to the Government of Syria or Hezbollah’s operations in Syria.; and
 (2)in paragraph (2), by striking paragraph (1)(B) and inserting paragraph (1)(A)(ii). (c)Regulations, implementation, penalties, and definitionsSection 301 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8741) is amended—
 (1)by redesignating subsection (f) as subsection (h); and (2)by inserting after subsection (e) the following new subsections:
						
 (f)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (a) or any regulation, license, or order issued to carry out subsection (a) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (g)DefinitionsIn this section: (1)Foreign personThe term foreign person means a person that is not a United States person.
 (2)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity..
 (d)Effective dateThe amendments made by this section take effect on the date of the enactment of this Act and apply with respect to conduct described in paragraph (3) of section 301(a) of the Iran Threat Reduction and Syria Human Rights Act of 2012, as added by this section, engaged in on or after such date of enactment.
				202.Additional sanctions with respect to foreign persons that support or conduct certain transactions
			 with Iran’s Revolutionary Guard Corps or other sanctioned persons
 (a)IdentificationSection 302(a)(1) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8742(a)(1))—
 (1)in subparagraph (B)— (A)by inserting , or provide significant financial services to, after transactions with; and
 (B)by striking or at the end; and (2)in subparagraph (C)—
 (A)in the matter preceding clause (i), by inserting , provide significant financial services to, or provide material support to after transactions with; (B)in clause (i), by striking or at the end; and
 (C)by striking clause (ii) and inserting the following:  (ii)an Iranian person or entity designated as foreign terrorist organizations under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)) or that has provided support for an act of international terrorism (as defined in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note));
 (iii)an Iranian person whose property and access to property has been blocked pursuant to Executive Order 13224 (September 23, 2001; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism);
 (iv)an Iranian person whose property and access to property has been blocked pursuant to— (I)Executive Order 13608 (May 1, 2012), relating to Prohibiting Certain Transactions with and Suspending Entry Into the United States of Foreign Sanctions Evaders with Respect to Iran and Syria;
 (II)Executive Order 13606 (April 23, 2012), relating to Blocking the Property and Suspending Entry Into the United States of Certain Persons With Respect to Grave Human Rights Abuses by the Governments of Iran and Syria via Information Technology;
 (III)Executive Order 13582 (August 18, 2011), relating to Blocking Property of the Government of Syria and Prohibiting Certain Transactions with Respect to Syria;
 (IV)Executive Order 13573 (May 18, 2011), relating to Blocking Property of Senior Officials of the Government of Syria;
 (V)Executive Order 13572 (April 29, 2011), relating to Blocking Property of Certain Persons with Respect to Human Rights Abuses in Syria;
 (VI)Executive Order 13460 (February 15, 2008), relating to Blocking Property of Additional Persons in Connection with the National Emergency with Respect to Syria;
 (VII)Executive Order 13399 (April 26, 2006), relating to Blocking Property of Additional Persons in Connection with the National Emergency with Respect to Syria;
 (VIII)Executive Order 13338 (May 12, 2004), relating to Blocking Property of Certain Persons and Prohibiting the Export of Certain Goods to Syria; or
 (IX)any other Executive order adopted on or after the date of the enactment of the Iranian Revolutionary Guard Corps Economic Exclusion Act, to the extent that such Executive order imposes sanctions with respect to Syria; or
 (v)a person acting on behalf of or at the direction of, or owned or controlled by, a person described in clauses (i) through (iv)..
 (b)Imposition of sanctionsSection 302(b) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8742(b)) is amended—
 (1)by striking If the President— and inserting the following:  (1)In generalIf the President;
 (2)by striking subsection, the President— and all that follows and inserting the President shall block and prohibit all transactions in property and interests in property with respect to such foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.; and
 (3)by adding at the end the following:  (2)Exception relating to importation of goods (A)In generalThe requirement to impose sanctions as described in paragraph (1) shall not include the authority to impose sanctions on the importation of goods.
 (B)Good definedIn this paragraph, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data..
 (c)Waiver of imposition of sanctionsSection 302(d) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8742(d)) is amended—
 (1)in paragraph (1)— (A)by striking (A)(i) determines and inserting (A)(i)(I) determines;
 (B)by striking (ii) determines and inserting (II) determines; (C)by striking (B) submits and inserting (ii) submits;
 (D)by striking (i) identifies and inserting (I) identifies; (E)by striking (ii) describes and inserting (II) describes;
 (F)by striking (iii) sets forth and inserting (III) sets forth; (G)by striking the period at the end and inserting and; and
 (H)by adding at the end the following:  (B)with respect to a foreign person identified by reason of having engaged in a significant transaction or transactions described in subsection (a)(1)(C)(iv), also certifies to the appropriate congressional committees that Iran’s Revolutionary Guard Corps is significantly decreasing provision of direct or indirect material support to the Government of Syria or Hezbollah’s operations in Syria.; and
 (2)in paragraph (2), by striking paragraph (1)(B) and inserting paragraph (1)(A)(ii). (d)Waiver of identifications and designationsSection 302(e) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8742(e)) is amended—
 (1)by striking and subject to paragraph (2); (2)by striking (1) determines and inserting (1)(A) determines;
 (3)by striking (2) notifies and inserting (B) notifies; (4)by striking the period at the end and inserting ; and; and
 (5)by adding at the end the following:  (2)with respect to a foreign person identified by reason of having engaged in a significant transaction or transactions described in subsection (a)(1)(C)(iv), also certifies to the appropriate congressional committees that Iran’s Revolutionary Guard Corps is significantly decreasing provision of direct or indirect material support to the Government of Syria or Hezbollah’s operations in Syria..
 (e)Application of provisions of Iran Freedom and Counter-Proliferation Act of 2012Section 302 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8742) is amended by adding at the end the following:
					
 (g)Application of provisions of Iran Freedom and Counter-Proliferation Act of 2012Subsections (e) and (f) of section 1244 of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8803) apply with respect to the imposition under subsection (b)(1) of sanctions relating to activities described in subsection (a)(1) to the same extent that such provisions apply with respect to the imposition of sanctions under subsections (c) and (d) of the Iran Freedom and Counter-Proliferation Act of 2012..
 (f)Effective dateThe amendments made by this section take effect on the date of the enactment of this Act and apply with respect to conduct described in subparagraphs (B) and (C) of section 302(a)(1) of the Iran Threat Reduction and Syria Human Rights Act of 2012, as amended by this section, engaged in on or after such date of enactment.
				203.Reports on certain Iranian persons
 (a)Statement of policyIt shall be the policy of the United States to fully implement and enforce sanctions against Iran’s Revolutionary Guard Corps, including its officials, agents, and affiliates.
 (b)In generalSubtitle B of title III of the Iran Threat Reduction and Syria Human Rights Act of 2012 (Public Law 112–158; 126 Stat. 1247) is amended by adding at the end the following:
					
						313.Report on certain Iranian persons
 (a)In generalNot later than 180 days after the date of the enactment of the Iran Ballistic Missiles and International Sanctions Enforcement Act, and annually thereafter for a period not to exceed two years, the President shall submit to the appropriate congressional committees a report that contains the following:
 (1)A list of foreign persons that are operating business enterprises in Iran that have a valuation of more than $100,000,000 in Iran and, with respect to each such foreign person, a determination of whether or not Iran’s Revolutionary Guard Corps or any foreign persons that are officials, agents, or affiliates of Iran’s Revolutionary Guard Corps, directly or indirectly owns or controls the foreign person.
 (2)A list of Iranian financial institutions that have a valuation of more than $10,000,000 and, with respect to each such Iranian financial institution, a determination of whether or not—
 (A)the institution has knowingly facilitated a significant transaction directly or indirectly for, or on behalf of, Iran’s Revolutionary Guard Corps during the 2-year period beginning on the date of the enactment of this section; or
 (B)Iran’s Revolutionary Guard Corps or any foreign persons that are officials, agents, or affiliates of Iran’s Revolutionary Guard Corps, directly or indirectly, owns or controls the institution.
									(b)Form of report; public availability
 (1)FormThe report required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
 (2)Public availabilityThe unclassified portion of the report required by paragraph (1) shall be posted on a publicly available Internet website of the Department of the Treasury and a publicly available Internet website of the Department of State.
 (c)DefinitionsIn this section: (1)Foreign personThe term foreign person means a person that is not a United States person.
 (2)Iran’s Revolutionary Guard CorpsThe term Iran’s Revolutionary Guard Corps includes any senior foreign political figure (as defined in section 1010.605 of title 31, Code of Federal Regulations) of Iran’s Revolutionary Guard Corps.
 (3)Iranian financial institutionThe term Iranian financial institution has the meaning given such term in section 561.320 of title 31, Code of Federal Regulations. (4)Significant transactionA transaction shall be determined to be a significant transaction in accordance with section 561.404 of title 31, Code of Federal Regulations, as such section 561.404 was in effect on January 1, 2016.
 (5)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
									.
 (c)Clerical amendmentThe table of contents for the Iran Threat Reduction and Syria Human Rights Act of 2012 is amended by inserting after the item relating to section 312 the following:
					
						
							Sec. 313. Report on certain Iranian persons.
						.
				204.Statement of policy on prevention of accession of Iran to World Trade Organization
 (a)In generalIt shall be the policy of the United States to work to prevent Iran’s membership in the World Trade Organization and similar international bodies until the date on which the determination of the Secretary of State that the Government of Iran has repeatedly provided support for acts of international terrorism under the provisions of law described in subsection (b) is rescinded.
 (b)Provisions of law describedThe provisions of law described in this subsection are— (1)section 1754(c) of the Export Control Reform Act of 2018;
 (2)section 40 of the Arms Export Control Act; (3)section 620A of the Foreign Assistance Act of 1961; or
 (4)any other provision of law. 